                Case CAC/2:19-cv-03209 Document 4 Filed 05/30/19 Page 1 of 2
UNITED STATES JUDICIAL PANEL ON MULTIDISTRICT LITIGATION



MDL No                                        & TITLE - IN RE- F'5'1®1""'1'1"'06                            'N P'AY sleeper Marketing, Salgjj




                                                     NOTICE OF APPEARANCE
                         Appearances should only be entered in compliance with Rule 4.1(c).

PARTIES REPRESENTED (indicate plaintiff or defendant—attach list if more than one
action):

Defendants: Fisher-Price, Inc. and Mattel, Inc.



SHORT CASE CAPTION(s) (Include District(s), Civil Action No(s).— attach list if more
than one action):

See attached list




        In compliance with Rule 4.1(c), the following designated attorney is authorized to file and
receive service of all pleadings, notices, orders, and other papers relating to practice before the
Judicial Panel on Multidistrict Litigation on behalf of the plaintiffs)/ defendant(s) indicated. I am
aware that only one attorney can be designated for each/party.


                                                                                                    Signature of Attoracy or Designee

Name and Address of Designated Attorney:
                                                                                       /
Adrianne E. Marshack - 11355 West Olympic Blvd, Los Angeles, CA 90064


Telephone No.: 310-312-4000                                                                            Fax No.: 310-312-4224

Email Address:                 amarshack@manatt.com




Instructions:


1. From the JPML home page, download Notice of Appearance. Fill out form and save in .pdf format. (All documents filed with the Judicial Panel must be in PDF Format.)
The Appearance Form is to be filed as the main PDF document. Any documents submitted with the Appearance Form are attachments.
2. Select MDL from the menu bar at the top of the ECF screen.
3. Click on Notices. Select the appropriate Notice of Appearance. Select Next.
4. Enter the three or four digit MDL number (ex. 875). Select Next.
5. Verify MDL number, if correct Select Next.
6. Choose the case(s) for which the Appearance is being filed. Select Next.
7. Select Party. Select next twice.
8. Upload the Appearance Form as the Main document and all other documents as attachments. Be sure to choose a category and description. Select the document to which
the Appearance relates. (Note: Appearances filed in new litigations will be linked to the initial Motion for Transfer and Appearances filed in transferred litigations should be
linked to the Conditional Transfer Order (CTO).
9. Select the next button and verify docket text. If correct continue to select next to complete the transaction.




                                                                                                                                                           JPML Form 18
              Case CAC/2:19-cv-03209 Document 4 Filed 05/30/19 Page 2 of 2



                             Notice of Appearance -List of Actions


            Parties Represented                                 Short Case Caption
Defendants: Fisher-Price, Inc. and Mattel, Inc.   Barton v. Fisher-Price, Inc. and Mattel, Inc.
                                                  W.D. New York, No. 1:19-00670
Defendants: Fisher-Price, Inc. and Mattel, Inc.   Black v. Fisher-Price Inc., and Mattel, Inc.,
                                                  C.D. California, No. 2:19-03209
Defendants: Fisher-Price, Inc. and Mattel, Inc.   Drover-Mundy, et al. v. Fisher-Price, Inc., et
                                                  al., W.D. New York, Case No. 1:19-00512
Defendants: Fisher-Price, Inc. and Mattel, Inc.   Kimmel v. Fisher-Price, Inc., and Mattel, Inc.,
                                                  W.D. New York, Case No. 1:19-00695
Defendants: Fisher-Price, Inc. and Mattel, Inc.   Mulvey v. Fisher-Price, Inc., and Mattel, Inc.,
                                                  W.D. New York, Case No. 1:19-00518
Defendants: Fisher-Price, Inc. and Mattel, Inc.   Nabong v. Fisher-Price, Inc., and Mattel, Inc.,
                                                  W.D. New York, Case No. 1:19-00668
Defendants: Fisher-Price, Inc. and Mattel, Inc.   Shaffer v. Fisher-Price, Inc., and Mattel, Inc.,
                                                  W.D. New York, Case No. 1:19-00667


323814066.1
